Case 1:20-cv-01095-PAB-STV Document 15 Filed 03/22/21 USDC Colorado Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                              Chief Judge Philip A. Brimmer

  Civil Action No. 20-cv-01095-PAB-STV

  ZIVARO, INC., a Colorado Corporation,

         Plaintiff,

  v.

  BOHICA ASSOCIATES CORPORATION, a Nevada Corporation,

         Defendant.


                                            ORDER


         This matter is before the Court on plaintiff’s Motion for Entry of Default Judgment

  for a Sum Certain [Docket No. 11]. The Clerk of Court entered default against

  defendant on May 27, 2020. Docket No. 10. Plaintiff requests a default judgment for a

  sum certain amount of $510,278.76. Docket No. 11 at 6.

         To obtain a default judgment for a sum certain, the plaintiff must show the

  following by affidavit. First, that the party in default is (1) not a minor or an incompetent

  person, (2) is not in military service, and (3) has not made an appearance.

  D.C.COLO.LCivR 55.1(a)(1). Second, that the sum is certain or the sum can be made

  certain by computation. D.C.COLO.LCivR 55.1(a)(2). Additionally, as relevant here,

  the plaintiff must submit a proposed form of judgment that shows (1) the party in favor

  of whom judgment shall be entered, (2) the party against whom judgment shall be

  entered, (3) the sum certain amount consisting of the principal amount, prejudgment

  interest, and the rate of postjudgment interest, and (4) the sum certain of attorney fees.
Case 1:20-cv-01095-PAB-STV Document 15 Filed 03/22/21 USDC Colorado Page 2 of 5




  D.C.COLO.LCivR 55.1(b). Plaintiff has provided the Court an affidavit outlining these

  various requirements, as well as the agreement between plaintiff and defendant that

  purportedly provides for the sum certain amount. See Docket No. 11-2. However, the

  Court finds that plaintiff has failed to demonstrate that it is entitled to default judgment

  on its civil theft claim.

         Plaintiff alleges that defendant worked as a middleman to provide plaintiff’s

  services to a third party in return for a modest fee. See Docket No. 1 at 2-3, ¶¶ 8-10.

  Defendant issued a “[p]urchase [o]rder” to plaintiff for software licenses and related

  services” for use by the third party. Id. at 3, ¶ 11. The third party ultimately paid

  defendant for the full price of plaintiff’s services. See id., ¶ 15. Plaintiff sent defendant

  a final invoice for $158,928. Id., ¶ 16. Defendant, however, has refused to pay

  plaintiff’s invoice. See id. at 4, ¶ 19. Plaintiff now seeks default judgment based on its

  claims for breach of contract and civil theft. See id. at 4-6.

         Civil theft requires that a defendant “knowingly obtains, retains, or exercises

  control over anything of value of another without authorization or by threat or deception,

  and acts intentionally or knowingly in ways that deprive the other person fo the property

  permanently.” See Van Rees v. Unleaded Software, Inc., 373 P.3d 604, 608 (Colo.

  2016) (citation and quotations omitted). The civil theft statute requires “the specific

  intent to permanently deprive the owner of the benefit of property.” Id. (citing Itin v.

  Ungar, 17 P.3d 129, 134 (Colo. 2000)); see also Scott v. Scott, 428 P.3d 626, 633

  (Colo. App. 2018).




                                                2
Case 1:20-cv-01095-PAB-STV Document 15 Filed 03/22/21 USDC Colorado Page 3 of 5




         The Colorado Supreme Court in Van Rees analyzed a similar situation to

  plaintiff’s. There, the petitioner claimed that the respondent “induced him into entering

  a contractual relationship for web-related services when it knew it would not be able to

  perform the promised services.” 373 P.3d at 608. However, the court found that this

  allegation failed because it did “not allege an intent to deprive Van Rees of specific

  funds.” Id. In other words, the petitioner never alleged that the contract was formed

  into with the specific intent to steal the funds, just that it was entered into with the

  respondent’s knowledge that it would not be able to satisfactorily complete the contract.

  See id. (“[T]he complaint alleges that Unleaded induced him to enter contracts for web-

  related services it could not perform.”). Plaintiff’s complaint runs into the same

  problem. Plaintiff alleges that it entered into a contract with defendant to provide

  plaintiff’s services to a third party. Docket No. 1 at 2-3, ¶¶ 8-9. Defendant issued a

  purchase order for plaintiff’s services and provided the services to the third party. Id. at

  3, ¶¶ 11-13. Defendant received payment from the third party, plaintiff issued a final

  invoice to defendant, and defendant never paid plaintiff. Id. at 3-4, ¶¶ 15-19. Nowhere

  does plaintiff allege that defendant entered into the contract with the specific intent to

  deprive plaintiff of its fees. Plaintiff’s affidavit contains no additional allegations. See

  generally Docket No. 11-2. As Van Rees holds, without allegations regarding a specific

  intent to withhold plaintiff’s funds, plaintiff cannot make out a civil theft claim.

         Situations similar to plaintiff’s can support a civil theft claim. See In Re Helmke,

  398 B.R. 38, 40 (Bankr. D. Colo. 2008) (noting that holding and use of another’s funds

  in a way that is “practically certain to deprive” plaintiff of the funds can serve as the



                                                 3
Case 1:20-cv-01095-PAB-STV Document 15 Filed 03/22/21 USDC Colorado Page 4 of 5




  basis of a civil theft claim); see also People v. Anderson, 773 P.2d 542, 545 (Colo.

  1989) (concluding that knowingly obtaining control over property, even without intent to

  deprive the other person of the benefit of the property, can result in a civil theft claim).

  Although the Court must accept the well-pled allegations in the complaint, those

  allegations still must make out a legitimate cause of action. See Mrs. Condies Salad

  Co., Inc. v. Colo. Blue Ribbon Foods, LLC, 858 F. Supp. 2d 1213, 1218 (D. Colo. 2012)

  (“Where the complaint states an adequate legal basis for relief against a party in

  default, default judgment is appropriate.”). Moreover, to receive a sum certain on the

  civil theft claim, the number must be clear from the face of the complaint and record.

  Given the questions regarding the applicability of the civil theft statute to plaintiff’s

  allegations, the lack of a declaration fleshing out the details of plaintiff’s allegations, and

  the lack of briefing on this issue in plaintiff’s motion for sum certain default, the Court

  cannot grant plaintiff’s motion. However, rather than granting plaintiff’s motion as to the

  breach of contract claim only, the Court will deny the motion to give plaintiff the

  opportunity to submit a motion for default judgment that includes the civil theft claim.1

         The Court also notes that the attorney’s fees requested are not a sum certain.

  The agreement states that the “[c]lient agrees that it shall reimburse Zivaro for any and

  all costs and expenses, including attorneys’ fees.”2 See Docket No. 1-1 at 18. While


         1
           Additionally, although plaintiff states that it may not receive compensation for its
  unjust enrichment claim in addition to its breach of contract claim, Docket No. 11 at 4-5,
  ¶ 18, there is no similar discussion as to whether the civil theft statute allows for
  recovery based on the same actions claimed in a breach of contract dispute.
         2
          The Court appreciates that plaintiff has attached the relevant agreements and
  declarations. However, plaintiff fails to point the Court to any specific sections of its
  agreements, forcing the Court to scan a long and dense contract for the relevant terms.

                                                 4
Case 1:20-cv-01095-PAB-STV Document 15 Filed 03/22/21 USDC Colorado Page 5 of 5




  the agreement allows plaintiff to recover attorney’s fees, it does not say in what amount.

  In other words, although the agreement provides for legal fees, the sum is not certain

  because the agreement does not provide the rate at which plaintiff’s attorneys will be

  paid. Accordingly, although plaintiff may otherwise receive attorney’s fees pursuant to

  Local Rule 54.3 and the lodestar method, see United States ex rel. Maxwell v. Kerr-

  McGee Oil & Gas Corp., 793 F. Supp. 2d 1260, 1264 (D. Colo. 2011), plaintiff may not

  recover those fees as a sum certain.

         It is therefore

         ORDERED that plaintiff’s Motion for Entry of Default Judgment for a Sum Certain

  [Docket No. 11] is DENIED without prejudice.

         DATED March 22, 2021.

                                             BY THE COURT:



                                             PHILIP A. BRIMMER
                                             Chief United States District Judge




  See, e.g., Docket No. 11-2 at 4, ¶ 14 (directing the Court to “Exhibit A” and nothing
  further). It would be beneficial were plaintiff to direct the Court to the relevant pages.

                                                5
